Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered March 29, 1999, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
*833Defendant pleaded guilty to the crime of sodomy in the first degree in satisfaction of an eight-count indictment and was senténced in accordance with the plea agreement to a determinate sentence of 121/2 years. On appeal, defense counsel asserts that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record, we agree. The record discloses that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.